Citation Nr: 1506230	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-32 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from November 1973 to June 1974 for initial entry training and as a member of the California Army National Guard for several years after his initial period of ACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to service connection for hives, and right ankle and left knee disabilities.  

The Veteran appeared at a hearing before the undersigned in September 2014.  A transcript of the hearing is available on the Virtual VA.  During the hearing, the appellant withdrew a claim of entitlement to service connection for hives.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.

During the September 2014 hearing, the appellant testified he injured his right ankle when he fell from the top bunk of bed while on ACDUTRA in 1974 and has dealt with residual pain ever since.  The appellant's testimony is consistent with a June 1986 notation in his service treatment records, which indicates he fractured his right ankle at Aberdeen Proving Ground in 1974.  A June 1982 line of duty determination also references an ankle injury in the line of duty.  The appellant's service treatment records also show he continually sought treatment for right ankle pain during his time in service.

The appellant also testified he injured his left knee after jumping from a moving truck during an annual training mission with his National Guard unit in April 1985.  A December 1985 memorandum from the appellant's former commander indicates he was injured during an annual training mission in 1985, but the nature and extent of the injury is unclear from the record.  

The appellant's testimony and the other evidence of record indicate there may be a link between his claimed disabilities and his military service.  Therefore, VA must provide an examination to fulfill its duty to assist the appellant in the development of his claim.  

Additionally, the appellant testified he has been receiving Social Security Administration (SSA) disability benefits since 2013.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  The record indicates the AOJ conducted SSA inquiries in October 2006 and June 2007 shortly after the appellant filed his claim, but no records were obtained.  As the initial inquiries were several years before the award of further efforts are warranted. 

The dates of ACDUTRA and INACDUTRA after June 1974, have not been verified, these dates are relevant to the appellant's claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records related to the appellant's application for SSA benefits.

2.  Attempt to verify the appellant's periods of ACDUTRA and INACDUTRA since June 1974.

3.  Schedule the appellant for an examination to determine whether he has a right ankle or left knee disability that is as least as likely as not the result of an in-service injury.  If the examiner determines that a right ankle and/or left knee disability pre-existed a period of service, the examiner must provide an opinion as to whether the disability was, at least as likely as not, aggravated (meaning permanently worsened beyond the normal progression of the disease) during service.  

The examiner must review the claims file.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

